PER CURIAM.
Kathleen Mary Hickey appeals her judgments and sentences for possession of cocaine, manufacture of cannabis, and possession of drug paraphernalia. Although she has raised several issues, only her challenge to certain conditions of probation has merit.
We strike the portion of special condition 4 that prohibits Hickey from carrying, weapons without her probation officer’s consent, and the portion of condition 7 that prohibits the use of alcohol to excess, because those conditions were not announced at sentencing. See Brown v. State, 658 So.2d 1058 (Fla. 2d DCA 1995); Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994). We affirm the remaining portion of condition 4 that prohibits Hickey, a convicted felon, from possessing, carrying or owning a firearm. See § 790.23, Fla.Stat. (1991); Brown, 658 So.2d 1058. We also affirm the remaining portion of condition 7. See § 948.03(l)(i), Fla.Stat. (1991); Tomlin-son, 645 So.2d 1.
Judgments and sentences affirmed as modified.
SCHOONOVER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.